376 F. Supp. 887 (1974)
In re AIR CRASH DISASTER AT PARIS, FRANCE, ON MARCH 3, 1974.
No. 172.
Judicial Panel on Multidistrict Litigation.
June 6, 1974.
Before ALFRED P. MURRAH[*], Chairman, and JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER[*], JOSEPH S. LORD, III[*], and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
PER CURIAM.
On March 3, 1974, a DC-10 jet aircraft, manufactured by McDonnell Douglas Corporation and operated by Turkish Airlines, crashed shortly after take-off from Orly Airport in Paris, France. All passengers and crew members aboard the aircraft perished in the crash. At the present time, eleven actions arising from the crash have been filed: nine in the Central District of California and one each in the Eastern and Southern Districts of New York.[1]
Plaintiff in one of the California actions moves the Panel for an order transferring all actions to the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. All responding parties recognize the need for transfer of this litigation under Section 1407, but they disagree on which district is the *888 appropriate transferee forum. Clearly, these actions involve common questions of fact and we find that their transfer under Section 1407 to the Central District of California will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
Because the crash occurred in France, some parties urge an East Coast location as the site of the transferee district for this litigation. The mere proximity of the East Coast to the situs of the crash, however, is not in and of itself a persuasive reason to support transfer of all actions to an East Coast forum. Indeed, an examination of the complaints in these actions reveals that the majority of the discovery in this litigation will focus on the design and manufacture of the aircraft. Inasmuch as the documents and witnesses relevant to these matters are located at McDonnell Douglas' production facilities in Long Beach, California, we find that the most appropriate transferee forum for this litigation is the Central District of California.
Certain plaintiffs request the Panel to clarify whether discovery proceedings should be stayed by the proposed transferor courts pending the Panel's determination under 28 U.S.C. § 1407. We believe this matter is within the sole discretion of the transferor judges. We have previously noted that the mere pendency of a motion before the Panel does not affect or suspend orders and discovery proceedings in the transferor district court and does not in any way limit the jurisdiction of the transferor court to rule upon matters properly presented to it for decision. In re Four Seasons Securities Laws Litigation, 362 F. Supp. 574, 575 n. 2 (J.P.M.L. 1973).
It is therefore ordered that all actions listed on the attached Schedule A pending in districts other than the Central District of California be, and the same hereby are, transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Peirson M. Hall for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions listed on Schedule A which are already pending in that district.


                      SCHEDULE A
 Eastern District of New York
Doris Leah Kalinsky, etc. v.         Civil Action
McDonnell Douglas Corp.              No. 74 Civ. 441
Southern District of New York
Flanagan, Wilcox and Neill v.        Civil Action
McDonnell Douglas Corp.              No. 74 Civ. 1415
 Central District of California
Edith Mary Hope, etc. v. McDonnell   Civil Action
Douglas Corp.                        No. CV-74-698-PMH
Flanagan, Wilcox and Neill v.        Civil Action
McDonnell Douglas Corp.              No. CV-74-808-PMH
Incid Pekerol Marto v. McDonnell     Civil Action
Douglas Corp.                        No. CV-74-884-PMH
June Gottlieb Safran, etc. v.        Civil Action
McDonnell Douglas Corp.              No. CV-74-962-PMH
Odette Durant Pauly, etc. v.         Civil Action
McDonnell Douglas Corp.              No. CV-74-1034-HP
Kamran Cagatay, etc. v. McDonnell    Civil Action
Douglas Corp.                        No. CV-74-1114-HP
Gary Sidney Ryan, etc. v. McDonnell  Civil Action
Douglas Corp.                        No. CV-74-1115-HP
Reginald William Gillman, etc.       Civil Action
v. McDonnell Douglas Corp.           No. CV-74-1116-HP
Sylvia Conway, etc. v. McDonnell     Civil Action
Douglas Corp.                        No. CV-74-1113-PH

NOTES
[*]   Although Judges Murrah, Becker and Lord were not present at the hearing, they have, with the consent of all parties, participated in this decision.
[1]  All parties in this litigation anticipate several tag-along actions. See Rule 1, Rules of Procedure of the Judicial Panel on Multidistrict Litigation, 53 F.R.D. 119, 120 (1971), as amended 55 F.R.D. LI (1972).